

EXHIBIT 10.2
 
 
 
 
 
 
 AMENDED AND RESTATED


IMPLEMENTATION AND STOCKHOLDER AGREEMENT


BETWEEN


THE PNC FINANCIAL SERVICES GROUP, INC.


AND


BLACKROCK, INC.






DATED AS OF FEBRUARY 27, 2009


Table of Contents
 
 
 

--------------------------------------------------------------------------------


Page
ARTICLE I
 
DEFINITIONS
 
Section 1.1
Certain Defined Terms
1
Section 1.2
Other Defined Terms
7
Section 1.3
Other Definitional Provisions
7
Section 1.4
Methodology for Calculations
8
 
ARTICLE II
 
SHARE OWNERSHIP
 
Section 2.1
BlackRock Capital Stock
8
Section 2.2
Prohibition of Certain Communications and Actions
9
Section 2.3
Additional Purchases of Voting Securities
11
Section 2.4
BlackRock Share Repurchases
12
 
ARTICLE III
 
TRANSFER RESTRICTIONS
 
Section 3.1
General Transfer Restrictions
12
Section 3.2
Restrictions on Transfer
12
Section 3.3
Right of Last Refusal
13
Section 3.4
Legend on Securities
14
Section 3.5
Change of Control
15
 
ARTICLE IV
 
CORPORATE GOVERNANCE
 
Section 4.1
Composition of the Board
15
Section 4.2
Vote Required for Board Action; Board Quorum
16
Section 4.3
Committees
18
Section 4.4
Certificate of Incorporation and Bylaws to be Consistent
18
Section 4.5
Information Rights
19
Section 4.6
Voting Agreements
20
Section 4.7
Related Party Transactions
21
Section 4.8
Bank Holding Company
21
Section 4.9
Dividend Payout Ratio
21
 



i

--------------------------------------------------------------------------------




ARTICLE V
 
[Intentionally Omitted]
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1
Conflicting Agreements
22
Section 6.2
Termination
22
Section 6.3
Ownership Information
22
Section 6.4
Savings Clause
22
Section 6.5
Amendment and Waiver
22
Section 6.6
Severability
23
Section 6.7
Entire Agreement
23
Section 6.8
Successors and Assigns
23
Section 6.9
Counterparts
23
Section 6.10
Remedies
23
Section 6.11
Notices
24
Section 6.12
Governing Law; Consent to Jurisdiction
25
Section 6.13
Interpretation
25





ii

--------------------------------------------------------------------------------


AMENDED AND RESTATED
 
IMPLEMENTATION AND STOCKHOLDER AGREEMENT
 
AMENDED AND RESTATED IMPLEMENTATION AND STOCKHOLDER AGREEMENT dated as
of February 27, 2009, between BlackRock, Inc., a Delaware corporation (formerly
New Boise, Inc. a Delaware corporation ("BlackRock")), and The PNC Financial
Services Group, Inc., a Pennsylvania corporation ("PNC").
 
WHEREAS, BlackRock and PNC are parties to an Implementation and  Stockholder
Agreement, dated as of February 15, 2006, as amended by Amendment No. 1, dated
as of September 29, 2006, (as so amended, the "Original Agreement");
 
WHEREAS, BlackRock and Merrill Lynch & Co., Inc. ("Merrill Lynch") propose to
enter into a series of transactions whereby Merrill Lynch will exchange (i)
49,865,000 shares of BlackRock Common Stock (as defined herein) for a like
number of shares of Series B Participating Preferred Stock (as defined herein)
and (ii) 12,604,918 shares of Series A Participating Preferred Stock (as defined
herein) for a like number of shares of Series B Participating Preferred Stock
(the "Merrill Lynch Exchanges");
 
WHEREAS, concurrently with the Merrill Lynch Exchange, PNC will exchange
(i)17,872,000 shares of BlackRock Common Stock for a like number of shares of
Series B Participating Preferred Stock and (ii) up to 2,940,866 shares of
BlackRock common stock for a like number shares of Series C Participating
Preferred Stock (as defined herein) (the "PNC Exchanges" and together with the
Merrill Lynch Exchanges, the "Exchange Transactions");
 
WHEREAS, in connection with the Exchange Transactions, BlackRock and PNC wish to
amend and restate the Original Agreement in its entirety;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1           Certain Defined Terms.  As used herein, the following
terms shall have the following meanings:
 
"Affiliate" means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither BlackRock nor any of its Controlled Affiliates shall
be deemed to be a Subsidiary or Affiliate of PNC solely by virtue of the
Beneficial Ownership by PNC of BlackRock Capital Stock, the election of
Directors nominated by PNC to the Board, the election of any other Directors
nominated by the Board or any other action taken by PNC in accordance with the
terms and conditions of, and subject to the limitations and restrictions set
forth on such Person in, this Agreement (and irrespective of the
 

--------------------------------------------------------------------------------


characteristics of the aforesaid relationships and actions under applicable law
or accounting principles).
 
"Agreement" means this Amended and Restated Implementation and Stockholder
Agreement as it may be amended, supplemented, restated or modified from time to
time.
 
"Beneficial Ownership" by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term "beneficial ownership" as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided that for purposes of determining
Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing), except that in no event will PNC be deemed to Beneficially Own any
securities which it has the right to acquire pursuant to Section 2.3 unless, and
then only to the extent that, it shall have actually exercised such right.  For
purposes of this Agreement, a Person shall be deemed to Beneficially Own any
securities Beneficially Owned by its Affiliates (including as Affiliates for
this purpose its officers and directors only to the extent they would be
Affiliates solely by reason of their equity interest) or any Group of which such
Person or any such Affiliate is or becomes a member; provided, however, that
securities Beneficially Owned by PNC shall not include, for any purpose under
this Agreement, any Voting Securities or other securities held by such Person
and its Affiliates in trust, managed, brokerage, custodial, nominee or other
customer accounts; in trading, inventory, lending or similar accounts of such
Person and Affiliates of such Person which are broker-dealers or otherwise
engaged in the securities business; or in pooled investment vehicles sponsored,
managed and/or advised or subadvised by such Person and its Affiliates except,
if they Beneficially Own more than 25% of the ownership interests in a pooled
investment vehicle, to the extent of their ownership interests therein; provided
that in each case, such securities were acquired in the ordinary course of
business of their securities business and not with the intent or purpose of
influencing control of BlackRock or avoiding the provisions of this
Agreement.  The term "Beneficially Own" shall have a correlative meaning.
 
"Board" means the Board of Directors of BlackRock.
 
"Business Day" shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in New York, New
York.
 
"By-Laws" means the By-Laws of BlackRock, as amended or supplemented from time
to time.
 
"Capital Stock" means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting)
 
2

--------------------------------------------------------------------------------


of capital stock, partnership interests (whether general or limited) or
equivalent ownership interests in or issued by such Person.
 
A "Change of Control of PNC" shall be deemed to occur when the Board of
Directors of PNC determines that a Change in Control of PNC has occurred, as a
Change in Control of PNC may be defined from time to time by the Board of
Directors of PNC.  Provided, however, that at a minimum, a Change in Control of
PNC shall, without any action by the Board of Directors of PNC, be deemed to
occur if:
 
(a)           any Person, excluding employee benefit plans of PNC, is or becomes
the Beneficial Owner, directly or indirectly, of securities of PNC representing
a majority of the combined voting power of PNC's then outstanding securities;
 
(b)           PNC consummates a merger, consolidation, share exchange, division
or other reorganization or transaction of PNC (a "Fundamental Transaction") with
any other Person, other than a Fundamental Transaction that results in the
voting securities of PNC outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power immediately after such Fundamental Transaction of (i) PNC's outstanding
securities, (ii) the surviving entity's outstanding securities, or (iii) in the
case of a division, the outstanding securities of each entity resulting from the
division;
 
(c)           the shareholders of PNC approve a plan of complete liquidation or
winding-up of PNC or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all PNC's
assets;
 
(d)           as a result of a proxy contest, individuals who prior to the
conclusion thereof constituted the Board of Directors of PNC (including for this
purpose any new director whose election or nomination for election by PNC's
shareholders in connection with such proxy contest was approved by a vote of at
least two-thirds of the directors then still in office who were directors prior
to such proxy contest) cease to constitute at least a majority of the Board of
Directors of PNC (excluding any Board seat that is vacant or otherwise
unoccupied); or
 
(e)           during any period of twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of PNC (including for this purpose any new director whose election or
nomination for election by PNC's shareholders was approved by a vote of at least
two thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board of Directors of PNC (excluding any Board seat that is vacant or
otherwise unoccupied).
 
"Commission" means the United States Securities and Exchange Commission.
 
"Common Stock" means the shares of Common Stock, par value $0.01 per share, of
BlackRock and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
3

--------------------------------------------------------------------------------


"control" (including the terms "controlled by" and "under common control with"),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means, or otherwise to control such Person within the meaning of such term as
used in Rule 405 under the Securities Act.
 
"Controlled Affiliate" of any Person means a Person that is directly or
indirectly controlled by such other Person.
 
"Director" means any member of the Board (other than any advisory, honorary or
other non-voting member of the Board).
 
"Equivalent Securities" means at any time shares of any class of Capital Stock
or other securities or interests of a Person which are substantially equivalent
to the Voting Securities of such Person other than by reason of not having
voting rights, including, for the avoidance of doubt, the Series A Participating
Preferred Stock, Series B Participating Preferred Stock and Series C
Participating Preferred Stock.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).
 
"Fair Market Value" means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm's-length negotiated transaction without time
constraints.  With respect to any securities that are traded on a national
securities exchange, Fair Market Value shall mean the arithmetic average of the
closing prices of such securities on their principal market for the ten
consecutive trading days immediately preceding the applicable date of
determination and with respect to shares of Participating Preferred Stock of any
series shall be the same price per share as the Fair Market Value per share of
the Common Stock.  The Fair Market Value of any property or assets, other than
securities described in the preceding sentence, with an estimated value of less
than 1% of the Fair Market Value of all of the issued and outstanding BlackRock
Capital Stock shall be determined by the Board (acting through a majority of the
Independent Directors) in its good faith judgment.  The Fair Market Value of all
other property or assets shall be determined by an Independent Investment
Banking Firm, selected by a majority of the Independent Directors, whose
determination shall be final and binding on the parties hereto.  The fees and
expenses of such Independent Investment Banking Firm shall be paid by BlackRock.
 
"Group" shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.
 
"Independent Director" means any Director who (i) is or would be an "independent
director" with respect to BlackRock, pursuant to Section 303A.02 of the New York
Stock Exchange Listed Company Manual (or any successor provision) and (ii) was
not nominated or proposed for nomination by or on behalf of, PNC, any
Significant Stockholder, any Affiliates or Designated Directors of PNC or a
Significant Stockholder.
 
4

--------------------------------------------------------------------------------


"Independent Investment Banking Firm" means an investment banking firm of
nationally recognized standing that in the reasonable judgment of the Person or
Persons engaging such firm, taking into account any prior relationship with PNC,
any Significant Stockholder, or BlackRock is independent of such Person or
Persons.
 
"Material Effect" means a determination by the Board that the fundamental
economics and operations of the business of BlackRock have been materially and
adversely affected as a result of a Change of Control of PNC (taking into
account BlackRock's revenues, earnings, corporate governance, management
practices, culture and compensation practices).
 
"Ownership Cap" means, at any time of determination, with respect to PNC and its
Affiliates, each of (i) 49.9 percent of the Total Voting Power of the Voting
Securities of BlackRock issued and outstanding at such time (such percentage,
the "Voting Ownership Cap") and (ii) 38.0 percent of the sum of the Voting
Securities and the Participating Preferred Stock of BlackRock issued and
outstanding at such time and issuable upon the exercise of any options or other
rights outstanding at that time which, if exercised, would result in the
issuance of additional Voting Securities or Participating Preferred Stock (the
"Total Ownership Cap").
 
"Ownership Percentage" means, with respect to any Person, at any time, the
quotient, expressed as a percentage, of (i) with respect to the Voting Ownership
Cap (A) the Total Voting Power of all Voting Securities of another Person
Beneficially Owned by such Person and its Affiliates divided by (B) the Total
Voting Power of all Voting Securities of such other Person issued and
outstanding at that time and (ii) with respect to the Total Ownership Cap, (A)
the Total Voting Power of all Voting Securities and the total number of
Equivalent Securities of another Person Beneficially Owned by such Person and
its Affiliates divided by (B) the Total Voting Power of all Voting Securities
and the total number of Equivalent Securities of such other Person issued and
outstanding at that time and issuable upon the exercise of any options or other
rights outstanding at that time which, if exercised, would result in the
issuance of additional Voting Securities or Equivalent Securities.
 
"Ownership Threshold" means, at any time of determination, with respect to PNC
and its Affiliates, 20 percent of the BlackRock Capital Stock issued and
outstanding at such time.
 
"Participating Preferred Stock" means Series A Participating Preferred Stock,
Series B Participating Preferred Stock and Series C Participating Preferred
Stock.
 
"Person" means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any Group comprised of two or more of the foregoing.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or under
any successor statute).
 
"Series A Participating Preferred Stock" means the Series A Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split,
 
5

--------------------------------------------------------------------------------


dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization.
 
"Series B Participating Preferred Stock" means the Series B Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
"Series C Participating Preferred Stock" means the Series C Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
"Significant Stockholder" means, at any time of determination, any Person other
than PNC and its Affiliates that Beneficially Owns 20 percent or more of the
BlackRock Capital Stock issued and outstanding at that time.
 
"Subsidiary" means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partner interests of which held by such Person or any
Subsidiary of such Person do not have a majority of the voting or similar
interests in such partnership), or (ii) at least a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.
 
"Total Voting Power" means the total number of votes entitled to be cast by the
holders of the outstanding Capital Stock and any other securities entitled, in
the ordinary course, to vote on matters put before the holders of the Capital
Stock generally.
 
"Transfer" means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Capital Stock or any interest in any Capital
Stock; provided, however, that a merger, amalgamation, plan of arrangement or
consolidation or similar business combination transaction in which PNC is a
constituent corporation (or otherwise a party including, for the avoidance of
doubt, a transaction pursuant to which a Person acquires all or a portion of
PNC's outstanding Capital Stock, whether by tender or exchange offer, by share
exchange, or otherwise) shall not be deemed to be the Transfer of any BlackRock
Capital Stock Beneficially Owned by PNC provided that the primary purpose of any
such transaction is not to avoid the provisions of this Agreement and that the
successor or surviving person to such a merger, amalgamation, plan of
arrangement or consolidation or similar business combination transaction, if not
PNC, expressly assumes all obligations of PNC under this Agreement.  For
 
6

--------------------------------------------------------------------------------


purposes of this Agreement, the term Transfer shall include the sale of an
Affiliate of PNC or PNC's interest in an Affiliate which Beneficially Owns
BlackRock Capital Stock unless such Transfer is in connection with a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction referred to in the first proviso of the previous
sentence.
 
"Voting Securities" means at any time shares of any class of Capital Stock or
other securities or interests of a Person which are then entitled to vote
generally, and not solely upon the occurrence and during the continuation of
certain specified events, in the election of directors or Persons performing a
similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.
 
Section 1.2           Other Defined Terms.   The following terms shall have the
meanings defined for such terms in the Sections set forth below:
 

 
TERM
SECTION
   
Additional BlackRock Stock Purchase
Section 2.3
   
BlackRock
Preamble
   
PNC
Preamble
   
PNC Designee
Section 4.1(a)
   
BlackRock Party
Section 3.3(a)
   
Closing
Section 2.1(d)
   
DGCL
Section 1.4
   
Final Transfer Notice
Section 3.2(a)(ii)
   
Initial Transfer Notice
Section 3.2(a)(ii)
   
Last Look Price
Section 3.2(a)(ii)
   
Litigation
Section 6.12(a)
   
Management Designee
Section 4.1(a)
   
Merrill Lynch
Preamble
   
Merrill Lynch Exchanges
Preamble
   
Merrill Lynch Sale
Preamble
   
PNC Exchanges
Preamble
   
Prohibited Actions
Section 2.2(h)
   
Related Person
Section 4.7
   
Stock Issuance
Section 2.3
   
Transaction Agreement
Section 2.1(d)
   
Transferring Party
Section 3.2(a)(ii)
 

 
Section 1.3           Other Definitional Provisions.  The words "hereof",
"herein" and "hereunder" and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article and Section references are to this Agreement unless
otherwise specified.
 
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.
 
7

--------------------------------------------------------------------------------


Section 1.4           Methodology for Calculations.  For purposes of calculating
the number of outstanding shares of Capital Stock or Voting Securities and the
number of shares of Capital Stock or Voting Securities of any Person
Beneficially Owned by any other Person as of any date, any shares of Capital
Stock or Voting Securities held in treasury or belonging to any Subsidiary of
such Person which are not entitled to be voted or counted for purposes of
determining the presence of a quorum pursuant to Section 160(c) of the Delaware
General Corporation Law (or any successor statute (the "DGCL")) shall be
disregarded.
 
ARTICLE II

 
SHARE OWNERSHIP
 
Section 2.1           BlackRock Capital Stock.
 
(a)           Except as provided in paragraph (b) below, PNC covenants and
agrees with BlackRock that it shall not, and shall not permit any of its
Affiliates to, directly or indirectly, acquire, offer or propose to acquire or
agree to acquire, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person (whether by way of merger,
consolidation or otherwise), by joining a partnership, syndicate or other Group
or otherwise, the Beneficial Ownership of any additional BlackRock Capital
Stock, if after giving effect to such acquisition or action, PNC, together with
its Affiliates, would Beneficially Own BlackRock Capital Stock representing more
than its Voting Ownership Cap or Total Ownership Cap.
 
(b)           Notwithstanding the foregoing, the acquisition (whether by merger,
consolidation, exchange of equity interests, purchase of all or part of the
equity interests or assets or otherwise) by PNC or an Affiliate thereof of any
Person that Beneficially Owns BlackRock Capital Stock, or the acquisition of
BlackRock Capital Stock in connection with securing or collecting a debt
previously contracted in good faith in the ordinary course of PNC's or such
Affiliate's banking, brokerage or securities business, shall not constitute a
violation of its Ownership Cap; provided that (i) the primary purpose of any
such transaction is not to avoid the provisions of this Agreement, including its
Ownership Cap (or the higher amount provided by Section 2.4 if then applicable),
and (ii) that in the case of an acquisition of another Person, it uses
reasonable best efforts to negotiate terms in connection with the relevant
acquisition agreement requiring such other Person to divest itself of sufficient
BlackRock Capital Stock it Beneficially Owns so that its Voting Ownership Cap or
Total Ownership Cap (or the higher amount provided by Section 2.4 if then
applicable) would not be exceeded pro forma for the acquisition, with such
divestiture to be effected concurrently with, or as promptly as practicable
following, the consummation of such acquisition (but in no event more than 120
days following such consummation, or such longer period not in excess of 243
days following such consummation as may be necessary due to the possession of
material non-public information or so that neither it nor any of its Affiliates
incurs any liability under Section 16(b) of the Exchange Act if, for purposes of
Section 16(b), they have not acquired Beneficial Ownership of any other shares
of BlackRock Capital Stock or derivatives thereof after the date of the
transaction that resulted in PNC exceeding its Ownership Cap) and, to the extent
such divestiture does not occur despite the use of such reasonable best efforts,
the successor or surviving Person to such transaction, if not PNC or such
Affiliate, expressly assumes all obligations of PNC or such Affiliate, as the
case
 
8

--------------------------------------------------------------------------------


may be, under this Agreement; and provided, further, that the provisions of
paragraph (c) below are complied with.
 
(c)           i) If at any time other than to the extent permitted by Section
2.4 PNC or any of its Affiliates Beneficially Owns in the aggregate BlackRock
Capital Stock representing more than its Voting Ownership Cap or Total Ownership
Cap, then PNC shall, as soon as is reasonably practicable after its Ownership
Percentage first exceeds its Voting Ownership Cap or Total Ownership Cap (but in
no event more than 120 days thereafter, or such longer period not in excess of
243 days following such consummation as may be necessary due to the possession
of material non-public information or so that neither it nor any of its
Affiliates incur liability under Section 16(b) of the Exchange Act if, for
purposes of Section 16(b), they have not acquired Beneficial Ownership of any
other shares of BlackRock Capital Stock or derivatives thereof after the date of
the transaction that resulted in PNC exceeding its Ownership Cap) Transfer
(after the lapse of any minimum holding period) a number of shares of BlackRock
Capital Stock sufficient to reduce the amount of BlackRock Capital Stock
Beneficially Owned by it and its Affiliates to an amount representing not
greater than its Ownership Cap (or the higher amount provided by Section 2.4 if
then applicable).
 
  (ii)           Notwithstanding any other provision of this Agreement, in no
event may PNC or any of its Affiliates, directly or indirectly, including
through any agreement or arrangement, exercise any voting rights, during the
term of this Agreement, in respect of any BlackRock Capital Stock Beneficially
Owned by it and its Affiliates representing in excess of its Voting Ownership
Cap (or the higher amount provided by Section 2.4 if then applicable).
 
(d)           Any BlackRock Capital Stock acquired and Beneficially Owned by PNC
following the Closing (the "Closing") of the transactions contemplated by the
Transaction Agreement and Plan of Merger, dated as of February 15,  2006 (the
"Transaction Agreement") shall be subject to the restrictions contained in this
Agreement as fully as if such shares of BlackRock Capital Stock were acquired by
it at or prior to the Closing.
 
ii)           Notwithstanding Section 2.1(a), PNC shall not and shall cause its
Affiliates not to acquire Beneficial Ownership of any shares of BlackRock
Capital Stock from any Person other than BlackRock or a Significant Stockholder
(other than pursuant to an acquisition effected in a manner contemplated by
Section 2.1(b)) if after giving effect to such acquisition PNC, together with
its Affiliates, would Beneficially Own BlackRock Capital Stock representing more
than 90 percent of its Voting Ownership Cap.
 
Section 2.2           Prohibition of Certain Communications and Actions.  PNC
shall not and shall cause its Affiliates and its and their directors, officers
and other agents not to (w) solicit, seek or offer to effect, or effect, (x)
negotiate with or provide any information to the Board, any director or officer
of BlackRock, any stockholder of BlackRock, any employee or union or other labor
organization representing employees of BlackRock or any other Person with
respect to, (y) make any statement or proposal, whether written or oral, either
alone or in concert with others, to the Board, any director or officer of
BlackRock or any stockholder of, any employee or union or other labor
organization representing employees of BlackRock or any other Person with
respect to, or (z) make any public announcement (except as required by law in
respect of actions permitted hereby) or proposal or offer whatsoever (including,
but not limited
 
9

--------------------------------------------------------------------------------


to, any "solicitation" of "proxies" as such terms are defined or used in
Regulation 14A under the Exchange Act) with respect to
 
(a)           any acquisition, offer to acquire, or agreement to acquire,
directly or indirectly, by purchase or any other action the purpose or result of
which would be to Beneficially Own (i) BlackRock Capital Stock or direct or
indirect right to acquire any BlackRock Capital Stock or Voting Securities of
any successor to or person in control of BlackRock in an amount which, when
added to any other BlackRock Capital Stock then Beneficially Owned by PNC or any
of its Affiliates would cause the total amount of Voting Securities of BlackRock
Beneficially Owned by PNC or any of its Affiliates to exceed its Voting
Ownership Cap or Total Ownership Cap, or (ii) any equity securities of any
Controlled Affiliate of BlackRock (in each case except to the extent such
acquisition, offer or agreement would be permissible under Section 2.1),
 
(b)           any form of business combination or similar or other extraordinary
transaction involving BlackRock or any Controlled Affiliate of BlackRock,
including, without limitation, a merger, tender or exchange offer or sale of any
substantial portion of the assets of BlackRock or any Controlled Affiliate of
BlackRock,
 
(c)           any form of restructuring, recapitalization or similar transaction
with respect to BlackRock or any Controlled Affiliate of BlackRock,
 
(d)           any purchase of any assets, or any right to acquire any asset
(through purchase, exchange, conversion or otherwise), of BlackRock or any
Controlled Affiliate of BlackRock, other than investment assets of BlackRock or
any Controlled Affiliate of BlackRock in the ordinary course of its banking,
brokerage or securities business and other than an insubstantial portion of such
assets in the ordinary course of business,
 
(e)           being a member of a Group for the purpose of acquiring, holding or
disposing of any shares of Capital Stock of BlackRock or any Controlled
Affiliate of BlackRock,
 
(f)           selling any share of BlackRock Capital Stock in an unsolicited
tender offer that is opposed by the Board,
 
(g)           any proposal to seek representation on the Board except as
contemplated by this Agreement or, other than as permitted by the proviso to
Section 4.6(a) any proposal to seek to control or influence the management,
Board or policies of BlackRock or any Controlled Affiliate of BlackRock, or
 
(h)           encourage, join, act in concert with or assist (including, but not
limited to, providing or assisting in any way in the obtaining of financing for,
or acting as a joint or co-bidder with) any third party to do any of the
foregoing (the actions referred to in the foregoing provisions of this sentence
being referred to as "Prohibited Actions").  If at any time PNC or any Affiliate
thereof is approached by any Person requesting PNC or any Affiliate to
encourage, join, act in concert with or assist any Person in a Prohibited Action
involving the assets, businesses or securities of BlackRock or any of its
Controlled Affiliates or any other Prohibited Actions, PNC will promptly inform
BlackRock of the nature of such contact and the parties thereto.
 
10

--------------------------------------------------------------------------------


Nothing in this Section 2.2 shall limit the ability of any Director, including
any PNC Designee, to act in his or her capacity as a Director in respect of
Board matters.
 
Section 2.3           Additional Purchases of Voting Securities.  From and after
the Closing, at any time that BlackRock effects an issuance (a "Stock Issuance")
of additional Voting Securities other than in connection with any employee
restricted stock, stock option, incentive or other employee benefit plan to any
Person or Persons other than PNC or any Affiliate thereof PNC shall, subject to
Section 2.1, have the right (a) to purchase from BlackRock (in each instance, an
"Additional BlackRock Stock Purchase") additional Voting Securities of the same
class or series issued in the Stock Issuance or, at PNC's option, additional
shares of Series B Participating Preferred Stock, such that following the Stock
Issuance, such purchase and any exchange pursuant to clause (b) of this Section
2.3, PNC will Beneficially Own shares and/or other securities representing the
lesser of (x) its Voting Ownership Cap and its Total Ownership Cap and (y) the
same Ownership Percentage as it owned immediately prior to such Stock Issuance
and (b) if as a result of such Stock Issuance PNC's Beneficial Ownership of the
Total Voting Power of BlackRock Capital Stock decreases to less than 38.0%, to
exchange such number of shares of Series B Participating Preferred Stock for
shares of Common Stock on a one-for-one basis such that following the Stock
Issuance, any purchase pursuant to clause (a) of this Section 2.3 and such
exchange, PNC will Beneficially Own shares of Common Stock and/or other
securities representing not more than 38.0% of the Total Voting Power of
BlackRock Capital Stock; provided, however, that PNC shall not have such right
to purchase additional shares of Common Stock and/or Series B Participating
Preferred Stock pursuant to clause (a) of this Section 2.3 to the extent that
the total of all Stock Issuances (other than in connection with any employee
restricted stock, stock option or stock incentive plan) constituting a public
offering including the Stock Issuance in question since the Closing do not have
the effect, after taking into account any repurchases of BlackRock Capital Stock
by BlackRock since the Closing and any Transfers of BlackRock Capital Stock by
PNC and its Affiliates in accordance with Section 3.2(a)(i) or (ii), of
decreasing the Total Voting Power of BlackRock Capital Stock issued and
outstanding after giving effect to such Stock Issuance Beneficially Owned by PNC
and its Affiliates to 90% or less of PNC's Ownership Cap.  If PNC exercises its
right pursuant to clause (a)  of this Section 2.3 within 30 days after the
pricing date of such Stock Issuance and if the purchaser or purchasers of Voting
Securities in such Stock Issuance pays cash in consideration for such
securities, PNC shall pay an equal per security amount of cash consideration in
the Additional BlackRock Stock Purchase following such Stock Issuance.  In all
other cases, the price that PNC shall pay to purchase the additional Voting
Securities shall be the Fair Market
________________________________


1
To illustrate the foregoing, assume that immediately before a Stock Issuance by
BlackRock, the Ownership Percentage of PNC and its Affiliates was 38% (which
increase resulted from repurchases conducted by BlackRock as contemplated by
Section 2.4).  If such Stock Issuance was a public offering and resulted in
PNC's Ownership Percentage being diluted to 35%, then PNC would not be entitled
to acquire additional Voting Securities or shares of Series B Participating
Preferred Stock in connection with that Stock Issuance. If, however, a
subsequent Stock Issuance diluted PNC's Ownership Percentage to, e.g., 30%, PNC
would be entitled to acquire additional Voting Securities or shares of Series B
Participating Preferred Stock which, after taking into account all of Merrill
Lynch's purchases pursuant to the comparable provision of its Second Amended and
Restated Stockholder Agreement with BlackRock, dated the date hereof, would be
sufficient to give PNC an Ownership Percentage of 90% of its initial Ownership
Cap.  Any subsequent Stock Issuance could also result in PNC having the right to
make an Additional BlackRock Stock Purchase.

 
11

--------------------------------------------------------------------------------


 
Value per unit of the class or series of Voting Securities.  BlackRock shall
give PNC written notice of any Stock Issuance as far in advance as practicable
and also on the date of completion.
 
Section 2.4           BlackRock Share Repurchases.  If BlackRock engages in any
share repurchase program or self-tender that has the effect of causing the
Beneficial Ownership of BlackRock Capital Stock by PNC and its Affiliates to
exceed its Voting Ownership Cap or Total Ownership Cap, subject to any
restrictions in the Exchange Act, PNC shall, at the request of BlackRock,
promptly sell such number of shares of BlackRock Capital Stock to BlackRock as
shall cause the Beneficial Ownership of BlackRock Capital Stock by PNC and its
Affiliates not to exceed its Voting Ownership Cap or Total Ownership Cap;
provided, that PNC shall be permitted to Beneficially Own not more than 49.9
percent of the Total Voting Power of the Voting Securities of BlackRock issued
and outstanding if such increased Beneficial Ownership by PNC is solely due to
share repurchases or self-tenders by BlackRock.
 
ARTICLE III

 
TRANSFER RESTRICTIONS
 
Section 3.1           General Transfer Restrictions.  The right of PNC and its
Affiliates to Transfer any BlackRock Capital Stock is subject to the
restrictions set forth in this Article III, and no Transfer of BlackRock Capital
Stock by PNC or any of its Affiliates may be effected except in compliance with
this Article III.  Any attempted Transfer in violation of this Agreement shall
be of no effect and null and void, regardless of whether the purported
transferee has any actual or constructive knowledge of the Transfer restrictions
set forth in this Agreement, and shall not be recorded on the stock transfer
books of BlackRock.
 
Section 3.2           Restrictions on Transfer.
 
(a)           PNC shall not, and shall not permit its Affiliates to, Transfer
any Beneficially Owned BlackRock Capital Stock or agree to Transfer, directly or
indirectly, any Beneficially Owned BlackRock Capital Stock; provided that the
foregoing restriction shall not be applicable to Transfers:
 
  (i)           to an Affiliate of PNC which agrees in writing with BlackRock to
be bound by this Agreement as fully as if it were an initial signatory hereto;
 
  (ii)           pursuant to (A) the restrictions of Rule 144 under the
Securities Act applicable to sales of securities by Affiliates of an issuer
(regardless of whether PNC is deemed at such time to be an Affiliate of
BlackRock) or (B) privately negotiated transactions to any Person described in
Rule 13d-1(b)(1) under the Exchange Act who is eligible to report the holdings
of BlackRock Capital Stock on Schedule 13G and who after consummation of such
transaction would have Beneficial Ownership of BlackRock Capital Stock
representing in the aggregate not more than 10% of the Total Voting Power of
BlackRock Capital Stock; or any other Person who after consummation of such
transaction would have Beneficial Ownership of BlackRock Capital Stock
representing in the aggregate not more than 5% of the Total Voting Power of
BlackRock Capital Stock; provided, that PNC or the Affiliate proposing to
Transfer pursuant to this Section 3.2(a)(ii)(B) (the "Transferring Party")
promptly provide to BlackRock
 
12

--------------------------------------------------------------------------------


written notice (an "Initial Transfer Notice"), stating such Transferring Party's
intention to effect such a Transfer, and stating that PNC will comply with the
provisions of Section 3.3 and prior to making any Transfer or entering into any
definitive agreement to do so shall provide to BlackRock a further written
notice (a "Final Transfer Notice") stating such Transferring Party's intention
to effect the specific transfer described therein (including price and terms
(the "Last Look Price"));
 
  (iii)           pursuant to a distribution to the public, registered under the
Securities Act, in which PNC uses its commercially reasonable efforts to (A)
effect as wide a distribution of such BlackRock Capital Stock as is reasonably
practicable, and (B) not knowingly, after inquiry, sell any shares of BlackRock
Capital Stock to:
 
(1)         any Person described in Section 13d-1(b)(1) under the Exchange Act
who is eligible to report the holdings of BlackRock Capital stock on Schedule
13G and who after consummation of such offering would have Beneficial Ownership
of BlackRock Capital Stock representing in the aggregate more than 10% of the
Total Voting Power of BlackRock Capital Stock; or
 
(2)         any other Person who after consummation of such offering would have
Beneficial Ownership of BlackRock Capital Stock representing in the aggregate
more than 5% of the Total Voting Power of BlackRock Capital Stock; or
 
  (iv)           with the prior written consent of a majority of the Independent
Directors.
 
(b)           If PNC wishes or is required to Transfer an amount of BlackRock
Capital Stock constituting more than 10% of the Total Voting Power of BlackRock
Capital Stock, PNC and BlackRock shall coordinate regarding optimizing the
manner of distribution and sale of such shares, including whether such sale
should occur through an underwritten offering and shall cooperate in the
marketing of any such offering.
 
(c)           PNC shall reimburse BlackRock for any fees and expenses incurred
in connection with any Transfer by PNC pursuant to this Section 3.2 (other than
any Transfer pursuant to Sections 3.3(a) and 3.3(b)).
 
Section 3.3           Right of Last Refusal.
 
(a)           Upon receipt of a Final Transfer Notice, unless the proposed
Transfer described therein is being made in a tax-free or tax-deferred Transfer,
including to a charitable organization or foundation, BlackRock will have an
irrevocable and transferable option to purchase all of the BlackRock Capital
Stock subject to such Final Transfer Notice at the Last Look Price and otherwise
on the terms and conditions described in the Final Transfer Notice.  BlackRock
and/or its transferees (collectively, and/or separately the "BlackRock Party")
shall, within 10 Business Days from receipt of the Final Transfer Notice,
indicate if it intends to exercise such option by sending irrevocable written
notice of any such exercise to the Transferring Party, and such BlackRock Party
shall then be obligated to purchase all such
 
13

--------------------------------------------------------------------------------


BlackRock Capital Stock on terms and conditions no less favorable (other than
date of closing) to Transferring Party than those set forth in the Final
Transfer Notice.
 
(b)           If a BlackRock Party elects to purchase all of such BlackRock
Capital Stock, the BlackRock Party and the Transferring Party shall be legally
obligated to consummate such transaction and shall use their commercially
reasonable efforts to consummate such transaction as promptly as practicable but
in any event within 10 Business Days following the delivery of such election
notice or, if later, 5 Business Days after receipt of all required regulatory
approvals (but in no event more than 60 days after the delivery of such election
notice).
 
(c)           If a BlackRock Party does not elect to purchase all of such
BlackRock Capital Stock pursuant to this Section 3.3 (or if, having made such
election, does not complete such purchase within the applicable time period
specified in Section 3.3(b)), then the Transferring Party shall be free for a
period of 30 days from the date the election notice was due to be received from
a BlackRock Party to enter into definitive agreements to Transfer such BlackRock
Capital Stock in accordance with Section 3.2(a)(ii) for not less than the Last
Look Price; provided that any such definitive agreement provides for the
consummation of such Transfer to take place within nine months from the date of
such definitive agreement and is otherwise on terms not more favorable to the
transferee in any material respect than were contained in the Final Transfer
Notice.  In the event that the Transferring Party has not entered into such a
definitive agreement with such 30-day period, or has so entered into such an
agreement but has not consummated the sale of such BlackRock Capital Stock
within nine months from the date of such definitive agreement, then the
provisions of this Section 3.3 shall again apply, and such Transferring Party
shall not Transfer or offer to Transfer such BlackRock Capital Stock not so
Transferred without again complying with this Section 3.3, to the extent
applicable.
 
(d)           Each of the time periods set forth in Section 3.3(a)-(c) above
shall be doubled if the number of shares PNC seeks to Transfer (as set forth in
the Final Transfer Notice) exceeds 4.5% of the Total Voting Power of the
BlackRock Capital Stock, or shares of Series B Preferred Stock convertible upon
transfer into in excess of 4.5% of the Total Voting Power of BlackRock Capital
Stock, issued and outstanding at that time.
 
Section 3.4           Legend on Securities.
 
(a)           Each certificate representing shares of BlackRock Capital Stock
Beneficially Owned by PNC or its Affiliates and subject to the terms of this
Agreement shall bear the following legend on the face thereof:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN A CERTAIN AMENDED AND
RESTATED IMPLEMENTATION AND STOCKHOLDER AGREEMENT DATED AS OF DECEMBER 31, 2008,
BETWEEN BLACKROCK, INC.  (THE "COMPANY") AND THE PNC FINANCIAL SERVICES
 
14

--------------------------------------------------------------------------------


GROUP, INC., AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE "AGREEMENT"),
COPIES OF WHICH AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY."
 
(b)           Upon any acquisition by PNC or its Affiliates of additional shares
of BlackRock Capital Stock, PNC shall, or shall cause such Affiliate to, submit
the certificates representing such shares of BlackRock Capital Stock to
BlackRock so that the legend required by this Section 3.4 may be placed thereon
(if not so endorsed upon issuance).
 
(c)           BlackRock may make a notation on its records or give instructions
to any transfer agents or registrars for BlackRock Capital Stock in order to
implement the restrictions on Transfer set forth in this Agreement.
 
(d)           In connection with any Transfer of shares of Beneficially Owned
BlackRock Capital Stock, the transferor shall provide BlackRock with such
customary certificates, opinions and other documents as BlackRock may reasonably
request to assure that such Transfer complies fully with this Agreement and with
applicable securities and other laws.  In connection with any Transfer pursuant
to Section 3.2(a)(ii), (iii) or (iv), BlackRock shall remove such portion of the
foregoing legend as is appropriate in the circumstances.
 
Section 3.5           Change of Control.  Upon a Change of Control of PNC within
the first five years after the Closing and a determination of Material Effect by
the Board within twelve months after the occurrence of such Change in Control,
PNC (or any successor Person) shall, as promptly as practicable after receiving
notice of such Material Effect, initiate and thereafter as promptly as
practicable (consistent with applicable legal requirements including normal
blackout periods and Section 16(b) of the Exchange Act) Transfer in accordance
with the provisions of Sections 3.2 and/or 3.3 of this Agreement or such other
manner as the parties shall have agreed is optimal in the circumstances and
will not result in an "assignment" of any investment advisory agreements of
BlackRock and its Controlled Affiliates under the U.S. Investment Advisers Act
of 1940) all shares of BlackRock Capital Stock Beneficially Owned by it and its
Affiliates immediately after giving effect to such Change of Control.  The
parties shall cooperate in completing and marketing such Transfer, and shall
take into account all relevant considerations, including market conditions, in
determining the timing and manner of such Transfer.
 
ARTICLE IV
 
CORPORATE GOVERNANCE
 
Section 4.1           Composition of the Board.
 
(a)           Following the Closing, BlackRock and PNC shall each use its best
efforts to cause the election of each meeting of stockholders of BlackRock of
such nominees reasonably acceptable to the Board such that there are no more
than 17 Directors; there are not more than four Directors who are Management
Designees; there are two Directors, each in a different class, who are PNC
Designees; there are two Directors, each in a different class, who are
individuals
 
15

--------------------------------------------------------------------------------


designated in writing to BlackRock by a Person who is a Significant Stockholder
and who obtained such status in connection with the Closing, and the remaining
Directors are Independent Directors.
 
(b)           Following the Closing, upon the resignation, retirement or other
removal from office of any Management Designee or PNC Designee, (i) BlackRock or
PNC, as the case may be, shall be entitled promptly to designate a replacement
Management Designee or PNC Designee, as the case may be, who meets the
qualifications of a Director and is reasonably acceptable to the Board and (ii)
BlackRock and PNC shall each use its best efforts to cause the appointment or
election of such replacement designee as a Director by the other Directors or by
the stockholders of BlackRock.
 
Section 4.2           Vote Required for Board Action; Board Quorum.
 
(a)           Except as provided in this Section 4.2 and in Section 4.7, any
determination or other action of or by the Board (other than action by unanimous
written consent in lieu of a meeting) shall require the affirmative vote or
consent, at a meeting at which a quorum is present, of a majority of Directors
present at such meeting.
 
(b)           In addition to the requirements of Section 4.2(a), BlackRock shall
not enter into or effectuate any of the following transactions without the prior
approval of either all of the Independent Directors then in office, or at least
two-thirds of the Directors then in office, at a meeting with respect to which
such transaction was specifically described in a written notice of meeting
called at least two Business Days in advance; provided, however, that if a
Director is not present (for the avoidance of doubt, a Director may attend, and
be counted as present, at a meeting telephonically) at either of two meetings
called and noticed in the foregoing manner to consider such transactions, such
Director shall be deemed, solely for purposes of this Section 4.2(b), not to be
a Director then in office if such Director is not present at the third meeting
called and noticed in the foregoing manner to consider such transactions:
 
  (i)           appointment of a new Chief Executive Officer of BlackRock;
 
  (ii)           any merger, consolidation, exchange of shares, issuance of
shares or similar transaction as a result of which a majority of the Total
Voting Power of BlackRock Capital Stock or the Person surviving such transaction
issued and outstanding immediately after giving effect to such transaction would
be Beneficially Owned by one or more Persons other than the Persons holding a
majority of the Total Voting Power of BlackRock Capital Stock issued and
outstanding prior to the occurrence of such transaction, or any sale of all or
substantially all of the assets of BlackRock to any Person;
 
  (iii)           any acquisition, whether by merger, consolidation, exchange of
equity interests, purchase of equity interests or assets or similar transaction,
of any Person or business the consolidated net income after taxes of which for
its preceding fiscal year equals or exceeds 20% of BlackRock's consolidated net
income after taxes for it preceding fiscal year if such acquisition involves the
current or potential issuance of BlackRock Capital Stock constituting more than
10% of the Total Voting Power of BlackRock Capital Stock issued and outstanding
immediately after completion of such acquisition;
 
16

--------------------------------------------------------------------------------


  (iv)          any acquisition, whether by merger, consolidation, exchange of
equity interests, purchase of equity interests or assets or similar transaction,
of any Person or business constituting a line of business that is materially
different from the lines of business BlackRock and its Controlled Affiliates are
engaged in immediately prior to such acquisition if such acquisition involves
consideration in excess of 10% of the total assets of BlackRock on a
consolidated basis;
 
  (v)           except for repurchases pursuant to the terms of this Agreement,
any repurchase by BlackRock or any Subsidiary of BlackRock of shares of
BlackRock Capital Stock such that after giving effect to such repurchase
BlackRock and its Subsidiaries shall have repurchased more than 10% of the Total
Voting Power of BlackRock Capital Stock within the 12-month period ending on the
date of such repurchase;
 
  (vi)          any amendment, modification or waiver of BlackRock's Certificate
of Incorporation or By-Laws;
 
  (vii)         any matter requiring stockholder approval pursuant to the
requirements of the New York Stock Exchange listed Company manual; or
 
  (viii)        any amendment, modification or waiver (as distinct from a
consent or approval provided for herein) of any restriction or prohibition on
PNC or its Affiliates or any amendment, modification or waiver (as distinct from
a consent or approval provided for therein) of any restriction or prohibition on
a Significant Stockholder or its Affiliates provided for in a stockholder
agreement between BlackRock and such Significant Stockholder.
 
(c)           In addition to the requirements of Section 4.2(a) and (b),
BlackRock shall not enter into any agreement providing for or effectuate any of
the following transactions without the prior written approval of PNC:
 
  (i)           until the fifth anniversary of the Closing, (A) any merger,
consolidation, exchange of shares, issuance of shares or similar transaction as
a result of which a majority of the Total Voting Power of the Capital Stock of
BlackRock or the Person surviving such transaction issued and outstanding
immediately after giving effect to such transactions would be Beneficially Owned
by one or more Persons other than the Persons holding a majority of the Total
Voting Power of BlackRock Capital Stock issued and outstanding prior to the
occurrence of such transaction or (B) in the case of a merger, consolidation,
exchange of shares, issuance of shares or similar transaction that is not
covered by clause (A) above, more than 20% of the Total Voting Power of the
Capital Stock of BlackRock or the other Person surviving such transaction issued
and outstanding immediately after giving effect to such transaction would be
Beneficially Owned by any Person who Beneficially Owned less than 20% of the
Total Voting Power of the BlackRock Capital Stock or of the Capital Stock of
such other Person immediately prior to such transaction;
 
  (ii)           for so long as BlackRock shall be deemed to be a subsidiary of
PNC for purposes of the U.S. Bank Holding Company Act, entering into any
business or engaging in any activity that is prohibited for any such Subsidiary;
 
17

--------------------------------------------------------------------------------


  (iii)           any sale, whether by merger, consolidation, exchange of equity
interests, sale of equity interests in or assets or similar transaction of any
Subsidiary if the annualized revenues of such Subsidiary or assets, together
with the annualized revenues of all other Subsidiaries or assets so disposed of
within the 12-month period ending on the date of such sales exceeds more than
20% of the annualized revenues of BlackRock for the preceding fiscal year on a
consolidated basis;
 
  (iv)           any amendment, modification, repeal or waiver of Section 3.2 of
BlackRock's By-Laws or of BlackRock's Certificate of Incorporation or By-Laws
that would be viewed by a reasonable Person as being adverse to the rights of
PNC or more favorable to the rights of a Significant Stockholder than to the
rights of PNC;
 
  (v)           any settlement or consent in a regulatory matter that would be
reasonably likely, in the opinion of counsel for PNC, to cause PNC or any of its
Affiliates to suffer (A) any regulatory disqualification, (B) suspension of
registration or license or (C) other material adverse regulatory consequence
(which approval may not be unreasonably withheld in the case of this clause
(C));
 
  (vi)          any amendment, modification or waiver (as distinct from a
consent or approval provided for therein) of any provision of a stockholder
agreement between BlackRock and a Significant Stockholder that would be viewed
by a reasonable Person as being adverse to PNC or materially more favorable to
the rights of such Significant Stockholder thereunder than to the rights of PNC
hereunder; or
 
  (vii)         any voluntary bankruptcy or similar filing or declaration by
BlackRock;
 
provided, however, that if a Change of Control of PNC occurs prior to the fifth
anniversary of the Closing, the provisions of Section 4.2(c)(i) and (iii) shall
immediately cease.
 
(d)           A quorum for any meeting of the Board shall require the presence
of a majority of the total number of Directors then in office.
 
Section 4.3           Committees.  To the extent permitted by applicable laws,
rules and regulations (including any requirements under the Exchange Act or the
rules of the New York Stock Exchange or any other applicable securities exchange
on which the Common Stock is then listed) each committee of the Board shall
consist of a majority of Independent Directors, the Audit Committee, the
Compensation Committee and, to the extent required by applicable laws, rules and
regulations and self-regulatory organization requirements, the Nominating
Committee shall consist entirely of Independent Directors and the Executive
Committee shall consist of not less than five members of which one shall be a
PNC Designee.  Subject to Sections 4.2 and 4.7 all decisions of such committees
shall require the affirmative vote of a majority of the Directors then serving
on such committee.
 
Section 4.4           Certificate of Incorporation and Bylaws to be
Consistent.  Each of BlackRock and PNC shall use its best efforts to take or
cause to be taken all lawful action necessary or appropriate to ensure that at
all times the Certificate of Incorporation and the Bylaws of BlackRock contain
provisions consistent with the terms of this Agreement (including
 
18

--------------------------------------------------------------------------------


without limitation this Article IV) and none of the Certificate of Incorporation
or the Bylaws of BlackRock or any of the corresponding constituent documents of
BlackRock's Subsidiaries contain any provisions inconsistent therewith or which
would in any way nullify or impair the terms of this Agreement or the rights of
BlackRock or PNC hereunder.  Neither BlackRock nor PNC shall take or cause to be
taken any action inconsistent with the terms of this Agreement (including
without limitation this Article IV) or the rights of BlackRock or PNC hereunder.
 
Section 4.5           Information Rights.
 
(a)           BlackRock acknowledges that the investments PNC in BlackRock are
material and strategic to it.  Accordingly, BlackRock shall provide to PNC, on
an ongoing and current basis, such access to and information with respect to
BlackRock's business, operations, plans and prospects as either of them may from
time to time reasonably determine it requires in order to appropriately manage
and evaluate its investment in BlackRock.
 
(b)           Without limiting the generality of the foregoing, for so long as
PNC is required (the “Equity Accounting Period”) to account for its investment
in BlackRock under the equity method of accounting (determined in accordance
with GAAP as applicable to PNC), BlackRock agrees that:
 
  (i)           BlackRock shall provide PNC with (A) consolidated financial
results for the latest available period of the BlackRock consolidated group (the
“BlackRock Group”) in order to allow PNC to prepare its US regulatory filings
under the Securities Exchange Act of 1934 (“PNC Public Filings”), including
PNC’s quarterly financial statements and annual audited financial statements and
(B) such financial information or documents in the possession of BlackRock and
any of its Subsidiaries as PNC may reasonably request; and
 
  (ii)           BlackRock shall cooperate, and use its best reasonable efforts
to cause BlackRock’s independent certified public accounts (“BlackRock’s
Auditors”) to cooperate, with PNC to the extent reasonably requested by PNC in
the preparation of PNC’s public earnings releases or other press releases,
Current Reports on Form 8-K, Annual Reports to Shareholders, Annual Reports on
Form 10-K, Quarterly Reports on Form 10-Q and any other proxy, information and
registration statements, reports, notices, prospectuses and any other filings
made by PNC with the Commission, or any other Governmental Authority or
otherwise made publicly available (collectively, the “PNC Public
Filings”).  BlackRock agrees to provide to PNC all information that PNC
reasonably requests in connection with any PNC Public Filings or that, in the
reasonable judgment of PNC or its legal counsel, is required to be disclosed or
incorporated by reference therein under any applicable law.  BlackRock shall
provide such information to enable PNC to prepare, print and release all PNC
Public Filings on a timely basis.  BlackRock shall use its best reasonable
efforts to cause BlackRock’s Auditors to consent to any reference to them as
experts in any PNC Public Filings required under applicable law.
 
(c)           BlackRock will negotiate in good faith with PNC to develop
appropriate protocols for each to share with the other aggregate security
position information for use in their respective compliance programs and to
coordinate share ownership reporting with PNC and any Significant Stockholder
for such purpose.
 
19

--------------------------------------------------------------------------------


(d)           With respect to any information provided by BlackRock:
 
  (i)           Subject to the requirements of law, PNC shall keep confidential,
and shall cause its representatives to keep confidential, all information and
documents obtained pursuant to this Section 4.5 unless such information (A) is
or becomes publicly available other than as a result of a breach of this Section
4.5(d) by it or its representatives; (B) was within its possession prior to
being furnished to it by or on behalf of BlackRock, provided that the source of
such information was not known by it to be bound by a confidentiality agreement
with, or other contractual or legal obligation of confidentiality to, BlackRock
with respect to such information; (C) is or becomes available to such Person or
any of its representatives on a non-confidential basis from a source other than
BlackRock or any of its representatives; provided that such source was not known
to it to be bound by a confidentiality agreement with, or other contractual or
legal obligation of confidentiality to, BlackRock with respect to such
information; or (D) is independently developed by or on its behalf without
violating any of its obligations under this Section 4.5(d).
 
  (ii)           In the event PNC believes that it is legally required to
disclose any information or documents contemplated by this Section 4.5(d), it
shall to the extent possible under the circumstances provide reasonable prior
notice to BlackRock so that BlackRock may, at its own expense, seek a protective
order or otherwise take reasonable steps to protect the confidentiality of such
information.
 
  (iii)          Notwithstanding the foregoing, PNC may disclose any information
or documents contemplated by this Section 4.5(d) in a filing with a governmental
authority to the extent required by applicable law, provided that it shall to
the extent practicable under the circumstances provide prior notice to
BlackRock.
 
  (iv)          The rights of PNC and the obligations of BlackRock hereunder
shall be subject to applicable laws relating to the exchange of information and
other applicable laws.  The provisions of this Section 4.5(d) shall survive any
termination of this Agreement.
 
Section 4.6           Voting Agreements.
 
(a)           PNC shall, and shall cause any of its Affiliates, to vote or act
by written consent all of the shares of BlackRock Capital Stock Beneficially
Owned by it (i) in favor of each matter required to effectuate any provision of
this Agreement and against any matter the approval of which would be
inconsistent with any provision of this Agreement and (ii) to the extent
consistent with clause (i) above, in accordance with the recommendation of the
Board on all matters approved by the Board in accordance with the provisions of
Article IV, including elections of Directors; provided, however, that if the
Board shall fail to nominate for election as a Director either or both of the
two individuals designated by PNC who are reasonably acceptable to the Board, or
shall unreasonably reject one or more PNC designees who is otherwise eligible to
serve, then, so long as such individuals otherwise meet the requirements for
serving as a Director of BlackRock, PNC and its Affiliates shall have the right
to nominate such individuals at the applicable meeting of stockholders and to
solicit proxies for the election of such individuals and, if such individuals
are nominated at such meeting, may vote all of their shares of
 
20

--------------------------------------------------------------------------------


BlackRock Capital Stock entitled to vote on such matter in favor of the election
of such individuals.
 
(b)           PNC shall, and shall cause each of its Affiliates who hold
BlackRock Capital Stock entitled to vote on any matter, be present in person or
represented by proxy at all meetings of securityholders of BlackRock to the
extent necessary so that all Voting Securities Beneficially Owned by PNC and its
Affiliates shall be counted as present for the purpose of determining the
presence of a quorum at such meeting and to vote such shares in accordance with
this Section 4.6.
 
Section 4.7           Related Party Transactions.  Neither BlackRock nor any of
its Controlled Affiliates shall enter into or effectuate any transaction or
agreement with PNC or any Affiliate of PNC or any director, officer or employee
of PNC or any such Affiliate (each a "Related Person"), unless such transaction
or agreement is in effect at the time of the Closing, relates to transactions by
or on behalf of clients of BlackRock and its Controlled Affiliates in the
ordinary course of business or has been approved by or is consistent with or
pursuant to the terms of a policy, transaction or agreement (or form of
agreement) approved by, the affirmative vote or consent of a majority of the
Directors, excluding the PNC Designees, present at a meeting at which a quorum
is present.
 
Section 4.8           Bank Holding Company.
 
(a)           For so long as BlackRock shall be deemed to be a subsidiary of PNC
for purposes of the U.S. Bank Holding Company Act, PNC shall have appropriate
access and input regarding regulatory compliance and risk management practices
at BlackRock as needed to satisfy bank holding company regulatory safety and
soundness requirements.
 
(b)           From and after the first date on which PNC and its Affiliates
Beneficially Own BlackRock Capital Stock representing less than PNC's Ownership
Threshold, PNC shall cooperate with BlackRock in seeking to prevent BlackRock
from continuing to be classified as the subsidiary of PNC for purposes of the
U.S. Bank Holding Company Act.
 
Section 4.9           Dividend Payout Ratio.  In connection with its approval of
the transactions contemplated by the Transaction Agreement and related matters,
the Board of Directors of BlackRock has adopted a dividend policy establishing a
40% targeted payout ratio, with all subsequent quarterly dividend declarations
under such policy remaining subject to the relevant board's fiduciary
discretion.  In the resolutions adopting such policy, the Board of BlackRock has
committed not to revise the dividend payout ratio downward, except in
furtherance of the Board of Directors' fiduciary duties or other prudential
financial considerations.
 
21

--------------------------------------------------------------------------------




 
ARTICLE V
 
[INTENTIONALLY OMITTED]
 
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1           Conflicting Agreements.  Each party represents and
warrants that it has not granted and is not a party to any proxy, voting trust
or other agreement that is inconsistent with or conflicts with any provision of
this Agreement.
 
Section 6.2           Termination.  Except as otherwise provided in this
Agreement, this Agreement shall terminate upon the first date on which PNC and
its Affiliates Beneficially Own BlackRock Capital Stock representing less than
PNC's Ownership Threshold (unless PNC has, within ten Business Days of notice
that it has fallen below such Ownership Threshold, indicated its intent to
increase its Beneficial Ownership above such Ownership Threshold, and PNC in
fact so increases such ownership in excess of its Ownership Threshold within
twenty Business Days after such notice); provided, however, that in the case of
a termination pursuant to this Section 6.2, the obligations of the parties
pursuant to Article III, 4.2(c)(ii) and 4.8 hereof shall not terminate until the
first date on which PNC and its Affiliates Beneficially Own BlackRock Capital
Stock representing less than five percent of the Total Voting Power of the
BlackRock Capital Stock issued and outstanding at such time.  Nothing in this
Section 6.2 shall be deemed to release any party from any liability for any
willful and material breach of this Agreement occurring prior to the termination
hereof or to impair the right of any party to compel specific performance by any
other party of its obligations under this Agreement.
 
Section 6.3           Ownership Information.
 
(a)           For purposes of this Agreement, all determinations of the amount
of outstanding BlackRock Capital Stock shall be based on information set forth
in the most recent quarterly or annual report, and any current report subsequent
thereto, filed by BlackRock with the Commission, unless BlackRock shall have
updated such information by delivery of written notice to PNC.
 
(b)           If at any time or from time to time BlackRock becomes aware of any
event that has caused, or which could reasonably be expected to cause, the
Beneficial Ownership by PNC and its Affiliates of BlackRock Capital Stock to
increase above its Ownership Cap, BlackRock shall promptly (but in no event more
than five Business Days thereafter) notify PNC thereof.
 
Section 6.4           Savings Clause. No provision of this Agreement shall be
construed to require any party or its Controlled Affiliates to take any action
that would violate any applicable law (whether statutory or common), rule or
regulation.
 
Section 6.5           Amendment and Waiver.  Except as otherwise provided
herein, this Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto.  Except as otherwise provided
herein, no modification, amendment or
 
22

--------------------------------------------------------------------------------


waiver of any provision of this Agreement, and no giving of any consent provided
for hereunder, shall be effective unless such modification, amendment, waiver or
consent is approved by a majority of the Independent Directors.  The failure of
any party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.
 
Section 6.6           Severability.  If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
 
Section 6.7           Entire Agreement.  Except as otherwise expressly set forth
herein, this Agreement embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.  Without limiting the generality of the foregoing, to the extent that
any of the terms hereof are inconsistent with the rights or obligations of PNC
under any other agreement with BlackRock, the terms of this Agreement shall
govern.
 
Section 6.8           Successors and Assigns.  Neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part (except by operation of law pursuant to a merger or similar
business combination transaction), by any party without the prior written
consent of the other parties (approved, in the case of BlackRock, by a majority
of the Independent Directors), provided, that PNC may assign its rights and
obligations hereunder (in whole or in part) to an Affiliate that agrees in
writing with BlackRock to be bound by this Agreement as fully as if it were an
initial signatory hereto, and any such transferee may thereafter make
corresponding assignments in accordance with this proviso; and provided,
further, that BlackRock may assign all or a portion of its rights under Section
3.3 in connection with any particular transaction subject thereto so long as
BlackRock remains obligated in respect of any purchase obligation arising
thereunder.  Subject to the foregoing, this Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.
 
Section 6.9           Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
 
Section 6.10         Remedies.
 
(a)           Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof.  Each party hereto agrees
not to oppose the
 
23

--------------------------------------------------------------------------------


granting of such relief in the event a court determines that such a breach has
occurred, and to waive any requirement for the securing or posting of any bond
in connection with such remedy.
 
(b)           All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
 
Section 6.11         Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (upon telephonic confirmation of receipt), on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service, or on the third Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.
 
If to BlackRock:
 
   c/o BlackRock, Inc.
   40 East 52nd Street
   New York, NY 10022
   Facsimile:  212-810-8760
   Attn:          Laurence D. Fink
 
with a copy (which shall not constitute notice) to:
 
   Skadden, Arps, Slate, Meagher & Flom LLP
   Four Times Square
   New York, NY 10036
   Facsimile:  212-735-2000
   Attention:   Franklin M. Gittes, Esq.
                    Richard T. Prins, Esq.
 
If to PNC:
 
   The PNC Financial Services Group, Inc.
   One PNC Plaza
   249 Fifth Avenue
   Pittsburgh, Pennsylvania 15222
   Facsimile: 412-705-2679
   Attention: General Counsel
 
24

--------------------------------------------------------------------------------


with a copy (which shall not constitute notice) to:
 
   Wachtell, Lipton, Rosen & Katz
   51 West 52nd Street
   New York, NY  10019
   Facsimile:  212-403-2000
   Attention:  Nicholas G. Demmo, Esq.


Section 6.12         Governing Law; Consent to Jurisdiction.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of law.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority ("Litigation") arising out of or relating
to this Agreement and the transactions contemplated hereby.  Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 6.12,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction.  Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
(b)           Each of the parties expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of Delaware and
of the United States of America; provided that consent by PNC and BlackRock to
jurisdiction and service contained in this Section 6.12 is solely for the
purpose referred to in this Section 6.12 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.
 
Section 6.13         Interpretation.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
"include", "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation".
 


25

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this AMENDED AND RESTATED
IMPLEMENTATION AND STOCKHOLDER Agreement as of the date first written above.
 


 

 
BLACKROCK, INC.
                 
By:
/s/ Daniel R. Waltcher    
Name:
Daniel R. Waltcher
   
Title:
Managing Director and
     
Deputy General Counsel
               




 
THE PNC FINANCIAL SERVICES GROUP, INC.
                 
By:
/s/ Samuel R. Patterson    
Name:
Samuel R. Patterson    
Title:
Controller        










